DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Santosh Chari on 07/07/2022.

The application has been amended as follows: 

IN THE CLAIMS
Claim 1 (Currently amended): An assembly for engaging an inner wall of a pipe, the assembly comprising:
 first and second end plates adapted to be coaxially aligned along a longitudinal axis of the assembly, when in use;[[,]] the first and second end plates each comprising one or more flange members extending from a first surface thereof, each of the first surfaces of the first and second end plates comprising a flat portion at least on the outer perimeter thereof, wherein the flat portion is on a plane perpendicular to the longitudinal axis of the assembly;
 an annular ring provided between the end plates, the annular ring having opposed first and second faces, the first face comprising one or more first slots adapted to be aligned with and receive the one or more flange members of the first end plate, and the second face comprising one or more second slots adapted to be aligned with and receive the one or more flange members of the second end plate;
 the first and second faces of the annular ring having respective beveled edges on the outer perimeters thereof; 
a first notch defined by the one or more flange members of the first end plate, the flat portion of the first end plate, and the beveled edge of the first face of the annular ring; 
a second notch defined by the one or more flange members of the second end plate, the flat portion of the second end plate, and the beveled edge of the second face of the annular ring;
 a first resilient sealing member provided in the first notch and seated on the one or more flange members of the first end plate prior to the assembly engaging the inner wall of the pipe when the first resilient sealing member is provided in the first notch;
 a second resilient sealing member provided in the second notch and seated on the one or more flange members of the second end plate prior to the assembly engaging the inner wall of the pipe when second first resilient sealing member is provided in the second notch; and
 an urging mechanism adapted to urge the first and second end plates against the annular ring, whereby, when in use, the one or more flange members of the first and second 2CPST Doc: 429062.1Application No: 15/733,251Docket No: 14954/00019Amendment Dated: June 30, 2022Reply to Office Action of: April 6, 2022end plates are received within the respective first and second slots of the annular ring, and the first and second resilient sealing members are compressed within the respective first and second notches and deformed radially outwardly to engage the inner wall of the pipe,
 wherein the urging mechanism comprises a series of circumferentially and equidistantly spaced tie rods detachably engaged with a series of corresponding circumferentially and equidistantly spaced blind holes in one of the end plates, the tie rods extending through the annular ring and the other of the end plates for tightening the end plates to the annular ring.


	Claim 16 (Currently amended):  An assembly for engaging an inner wall of a pipe, the assembly comprising:
 first and second end plates adapted to be coaxially aligned along a longitudinal axis of the assembly, when in use; 
an annular ring provided between the end plates, the annular ring having opposed first and second faces; 
the annular ring comprising one or more flange members extending from each of the first and second faces, each of the first and second faces of the annular ring further comprising a flat portion at least on the outer perimeter thereof, wherein the flat portion is on a plane perpendicular to the longitudinal axis of the assembly; 
each of the first and second end plates having a first surface, the first surface of the first end plate comprising one or more first slots adapted to be aligned with and receive the one or more flange members of the first face of the annular ring, and the first surface of the second end plate comprising one or more second slots adapted to be aligned with and receive the one or more flange members of the second face of the annular ring; 
each of the first surfaces of the first and the second end plates having respective beveled edges on the outer perimeters thereof; 
a first notch defined by the one or more flange members of the first face of the annular ring, the flat portion of the first face of the annular ring, and the beveled edge of the first surface of the first end plate;
 a second notch defined by the one or more flange members of the second face of the annular ring, the flat portion of the second face of the annular ring, and the beveled edge of the first surface of the second end plate;
4 CPST Doc: 429062.1Application No: 15/733,251Docket No: 14954/00019Amendment Dated: June 30, 2022Reply to Office Action of: April 6, 2022a first resilient sealing member provided in the first notch and seated on the one or more flange members of the first face of the annular ring prior to the assembly engaging the inner wall of the pipe when the first resilient sealing member is provided in the first notch; 
a second resilient sealing member provided in the second notch and seated on the one or more flange members of the second face of the annular ring prior to the assembly engaging the inner wall of the pipe when the second resilient sealing member is provided in the second notch; 
and an urging mechanism adapted to urge the first and second end plates against the annular ring, whereby, when in use, the one or more flange members of the first and second faces of the annular ring are received within the respective first and second slots of the first and second end plates, and the first and second resilient sealing members are compressed within the respective first and second notches and deformed radially outwardly to engage the inner wall of the pipe,
 wherein the urging mechanism comprises a series of circumferentially and equidistantly spaced tie rods detachably engaged with a series of corresponding circumferentially and equidistantly spaced blind holes in one of the end plates, the tie rods extending through the annular ring and the other of the end plates for tightening the end plates to the annular ring.

Reasons for Allowance
Claims 1, 5, 7-9, 11, 16, 20, 22-24 and 26 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, Berube et al. (US 6,131,441; hereinafter “Berube”) teaches an assembly (81, 83, R1, R2 and 85; Figures 6-7) for engaging an inner wall (Column 6, Lines 58-64) of a pipe (32; Figures 6-7), the assembly (81, 83, R1, R2 and 85; Figures 6-7) comprising:
 first and second end plates (81; Figure 7) adapted to be coaxially aligned along a longitudinal axis of the assembly (Figure 7 demonstrate the plates 81 being coaxially aligned its longitudinal axis when assembled); when in use, the first and second end plates (81; Figure 7) each comprising one or more flange members (Annotated Figure 7 demonstrates that members of each of the end plates 81 are flanges that extend inwardly from a first surface of the end plates 81; See annotated Figure 7) extending from a first surface (See annotated Figure 7) thereof (See annotated Figure 7), each of the first surfaces (see annotated Figure 7) of the first and second end plates (81; Figure 7) comprising a flat portion at least on the outer perimeter thereof (each of the plates 81 contains a flat portion on the outer perimeter of each of the plates; See Figure 7);
 an annular ring (83; Figure 7) provided between the end plates (element 83 is provided between the end plates 81; See Figure 7), the annular ring (83) having opposed first and second faces (See annotated Figure 7), the first face (See annotated Figure 7) comprising one or more first slots (See annotated Figure 7) adapted to be aligned with and receive the one or more flange members (See annotated Figure 7) of the first end plate (the slot at first face of the annular ring 83 is aligned and will receive the flange member of the first end plate 81 when the bolt 87 is tightened in order for the O-ring R2 to abut the inner wall of the pipe 32; Column 6, Lines 58-64), and the second face (See annotated Figure 7) comprising one or more second slots (See annotated Figure 7) adapted to be aligned with and receive the one or more flange members (See annotated Figure 7) of the second end plate (the slot at the second face of the annular ring 83 is aligned and will receive the flange member of the second end plate 81 when the bolt 87 is tightened in order for the O-ring R1 to abut the inner wall of the pipe 32; Column 6, Lines 58-64); 
the first and second faces (see annotated Figure 7) of the annular ring (83) having respective beveled edges (Column 6, Lines 18-26; See Figure 7) on the outer perimeters thereof (Figure 7 demonstrate the beveled edges on the first and second faces );
a first notch (space created by plate 81 and annular ring 83 in order to place the O-ring R2; See annotated Figure 7) defined by the one or more flange members (See annotated Figure 7) of the first end plate (81; See annotated Figure 7), the flat portion (flat portion of end plate 81 that faces the O-ring R2; See Figure 7) of the first end plate (81; See annotated Figure 7), and the beveled edge (beveled edge of the annular ring 83 that faces the O-Ring R2; See Figure 7; Column 6, Lines 18-26; See Figure 7) of the first face (See annotated Figure 7) of the annular ring (83);
a second notch (space created by plate 81 and annular ring 83 in order to place the O-ring R1; See annotated Figure 7) defined by the one or more flange members (See annotated Figure 7) of the second end plate (81; Figure 7), the flat portion (flat portion of end plate 81 that faces the O-ring R1; See Figure 7) of the second end plate (81; See annotated Figure 7), and the beveled edge (beveled edge of the annular ring 83 that faces the O-Ring R1; See Figure 7; Column 6, Lines 18-26; See Figure 7) of the second face (See annotated Figure 7) of the annular ring (83);
a first resilient sealing member (R2; Figure 7) provided in the first notch (space created by plate 81 and annular ring 83 in order to place the O-ring R2; See annotated Figure 7) and around (the O-ring R2 is provided around the flange member of the first end plate 81; See annotated Figure 7) the one or more flange members (See annotated Figure 7) of the first end plate (See annotated Figure 7);
 a second resilient sealing member (R1; See Figure 7) provided in the second notch (space created by plate 81 and annular ring 83 in order to place the O-ring R1; See annotated Figure 7) and around (the O-ring R1 is provided around the member of the second end plate 81; See annotated Figure 7) the one or more flange members (See annotated Figure 7) of the second end plate (81; See annotated Figure 7);
 an urging mechanism (nut-bolt arrangement 85; Figures 6-7) adapted to urge the first and second end plates (See annotated Figure 7) against the annular ring (83; Figure 7), whereby, when in use, the one or more flange members (See annotated Figure 7) of the first and second end plates (81) are received within the respective first and second slots (See annotated Figure 7) of the annular ring (Figure 7 demonstrates that when the nuts art tightened in order to urge the end plates 81 against the annular ring 83, the flange members of the end plates 81 will be received within the respective slots of the annular ring 83), and the first and second resilient sealing members (R1 and R2; Figures 6-7) are compressed within the respective first and second notches (where O-rings R1 and R2 are located; Figure 7) and deformed radially outwardly (See claim 1 of Berube) to engage the inner wall of the pipe (the first and second end plates 81 are urged towards the annular ring 83 in order for the O-rings R1 and R2 to seal against the inner walls of the pipe when the bolt 87 is turned; Column 6, Lines 40-42 and lines 55-64); and
wherein the urging mechanism (nut-bolt arrangement 85; Figures 6-7) comprises a series of circumferentially and equidistantly spaced tie rods (86; Figures 5 and 6 demonstrate a plurality of bolts 86 being circumferentially and equidistantly spaced apart) engaged with a series of corresponding circumferentially and equidistantly spaced holes (first end plate 81 contain holes 84 through which the plurality of 86 are respectively inserted there through; See Figures 6-7) in one of the end plates (First end plate 81; See annotated Figure 7), the tie rods (86) extending through the annular ring (the rods 86 extend through the annular ring 83 in order to reach another holed 84 located in the second end plate 81; Figures 6-7) and the other of the end plates (the rods extend through the second end plate 81 through the use of the apertures 84; See Figures 6-7) for tightening the end plates (See annotated Figure 7) to the annular ring (83; Figure 7).
Carson et al. (WO 2010/022502; reference provided by the Applicant) teaches the first and second end plates (402 and 404; Figure 10) having flat portions (the outer edge portions of the end plates 402 and 404 are flat; See Figure 10) and the flat portions being on a plane perpendicular to the longitudinal axis of the assembly (the outer flat edge portions of the end plates 402 and 404 are on a plane perpendicular to the longitudinal axis of the assembly 400; See Figure 10); and the tie rods (422; Figures 10-11) being detachably engaged (the end of the rods 422 have a thread to which is screwed into the holes of the boss 402; See Figure 11) with a series of holes (holes of boss 402 in which the tie rods 422 are threaded into; See Figure 11).

    PNG
    media_image1.png
    1012
    1546
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1000
    1829
    media_image2.png
    Greyscale


In claim 1, the specific limitations of "CPST Doc: 429062.1Application No: 15/733,251Docket No: 14954/00019Amendment Dated: June 30, 2022Reply to Office Action of: April 6, 2022a first resilient sealing member seated on the one or more flange members of the first face of the annular ring prior to the assembly engaging the inner wall of the pipe when the first resilient sealing member is provided in the first notch" and “a second resilient sealing member seated on the one or more flange members of the second end plate prior to the assembly engaging the inner wall of the pipe when second first resilient sealing member is provided in the second notch” in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 5, 7-9 ad 11 are also allowed for depending on claim 1.






Regarding claim 16, Berube teaches 
an assembly (81, 83, R1, R2 and 85; Figures 6-7) for engaging an inner wall (Column 6, Lines 58-64) of a pipe (32; Figures 6-7), the assembly (81, 83, R1, R2 and 85; Figures 6-7) comprising: 
first and second end plates (81; See annotated Figure 7) adapted to be coaxially aligned along a longitudinal axis of the assembly, when in use (Figure 7 demonstrate the plates 81 being coaxially aligned along its longitudinal axis when assembled); 
an annular ring (83; Figure 7) provided between the end plates (element 83 is provided between the end plates 81; See annotated Figure 7), the annular ring (83) having opposed first and second faces (See annotated Figure 7); 
the annular ring (83) comprising one or more flange members (See annotated Figure 7) extending from each of the first and second faces (See annotated Figure 7), each of the first and second faces (See annotated Figure 7) of the annular ring (83) further comprising a flat portion (flat portion of the first face of the annular ring 83 that has R2 located on and flat portion of the second face of the annular ring 83 that has R1 located on; See annotated Figure 7) at least on the outer perimeter thereof (See annotated Figure 7);
each of the first and second end plates (81; See annotated Figure 7) having a first surface (See annotated Figure 7), the first surface (See annotated Figure 7) of the first end plate (See annotated Figure 7) comprising one or more first slots (See annotated Figure 7) adapted to be aligned with and receive the one or more flange members (See annotated Figure 7) of the first face (See annotated Figure 7) of the annular ring (the slot of at the first surface of the first end plate is aligned and will receive the flange member at the first face of the annular ring 83 when the bolt 87 is tightened in order for the O-ring R2 to abut the inner wall of the pipe 32), and the first surface (See annotated Figure 7) of the second end plate (See annotated Figure 7) comprising one or more second slots (See annotated Figure 7) adapted to be aligned with and receive the one or more flange members (See annotated Figure 7) of the second face (See annotated Figure 7) of the annular ring (the slot at the first surface of the second end plate is aligned and will receive the flange member at the second face of the annular ring 83 when the bolt 87 is tightened in order for the O-ring R1 to about the inner wall of the pipe 32);  
each of the first surfaces (See annotated Figure 7) of the first and second end plates (81; See annotated Figure 7) having respective beveled edges (Column 6, Lines 18-25; See Figure 7) on the outer perimeters thereof (Column 6, Lines 18-25; See Figure 7);
a first notch (space created by the first end plate 81 an the annular ring 83; where O-ring R2 is located and placed; See Figure 7) defined by the one or more flange members (See annotated Figure 7) of the first face (See annotated Figure 7) of the annular ring (83), the flat portion (flat portion of the first face of the annular ring 83 that has R2 located on) of the first face (See annotated Figure 7) of the annular ring (83) and the beveled edge (Column 6, Lines 18-25; See Figure 7) of the first surface (See annotated Figure 7) of the first end plate (See annotated Figure 7);
a second notch (space created by the first end plate 81 an the annular ring 83; where O-ring R1 is located and placed; See Figure 7) defined by the one or more flange members (See annotated Figure 7) of the second face (See annotated Figure 7) of the annular ring (83), the flat portion (flat portion of the first face of the annular ring 83 that has R1 located on) of the second face (See annotated Figure 7) of the annular ring (83), and the beveled edge (Column 6, Lines 18-25; See Figure 7) of the first surface (See annotated Figure 7) of the second end plate (See annotated Figure 7);
a first resilient sealing member (R2; Figure 7) provided in the first notch (the O-ring R2 is located in the first notch; See annotated Figure 7) and around (based on the cross section provided in Figure 7, the O-ring R2 is provided around the member at the first end of the annular ring 83; See Figures 6-7) the one or more flange members (See annotated Figure 7) of the first face (See annotated Figure 7) of the annular ring (83; Figures 6-7); 
a second resilient sealing member (R1; Figure 7) provided in the second notch (the O-ring R1 is located in the notch; See annotated Figure 7) and around (based on the cross section provided in Figure 7, the O-Ring R1 is provided around the member at the second end of the annular ring 83; See Figures 6-7) the one or more flange members (See annotated Figure 7) of the second face (See annotated Figure 7) of the annular ring (83); 
an urging mechanism (nut-bolt arrangement 85; Figures 6-7) adapted to urge the first and second end plates (See annotated Figure 7) against the annular ring (83), whereby, when in use, the one or more flange members (See annotated Figure 7) of the first and second faces (See annotated Figure 7) of the annular ring (83) are received within the respective first and second slots (See annotated Figure 7) of the first and second end plates (Figure 7 demonstrates that when the nuts art tightened in order to urge the end plates 81 against the annular ring 83, the flange members of the first and second faces of the annular ring 83 will be received within the respective slots of the first and second end plates 81; See annotated Figure 7), and the first and second resilient sealing members (R1 and R2) are compressed within the respective first and second notches (space where O-rings R1 and R2 are located in; See Figure 7) and deformed radially outwardly (See claim 1 of Berube) to engage the inner wall of the pipe (the first and second end plates 81 are urged towards the annular ring 83 in order for the O-rings R1 and R2 to seal against the inner walls of the pipe when the bolt 87 is turned; Column 6, Lines 40-42 and lines 55-64); and 
wherein the urging mechanism (nut-bolt arrangement 85; Figures 6-7) comprises a series of circumferentially and equidistantly spaced tie rods (86; Figures 5 and 6 demonstrate a plurality of bolts 86 being circumferentially and equidistantly spaced apart) engaged with a series of corresponding circumferentially and equidistantly spaced holes (first end plate 81 contain holes 84 through which the plurality of 86 are respectively inserted there through; See Figures 6-7) in one of the end plates (First end plate 81; See annotated Figure 7), the tie rods (86) extending through the annular ring (the rods 86 extend through the annular ring 83 in order to reach another holed 84 located in the second end plate 81; Figures 6-7) and the other of the end plates (the rods extend through the second end plate 81 through the use of the apertures 84; See Figures 6-7) for tightening the end plates (See annotated Figure 7) to the annular ring (83; Figure 7).
Carson teaches
 the annular ring (316a and 318a; Figure 9) having each of the first and second faces (face of 316a that faces the 308a and face of 318a that faces 310a; Figure 9) of the annular ring (316a and 318a; Figure 9) comprising a flat portion at least on the outer perimeter thereof (the faces of 316a and 318a that face the elements 308a and 310a are flat; See Figure 9), wherein the flat portion (See Figure 9) is on a plane perpendicular to the longitudinal axis of the assembly (the flat portions of the faces of elements 316a and 318a are on a plane perpendicular to the longitudinal axis of the assembly; See Figure 9).
Carson also teaches 
the tie rods (422; Figures 10-11) being detachably engaged (the end of the rods 422 have a thread to which is screwed into the holes of the boss 402; See Figure 11) with a series of holes (holes of boss 402 in which the tie rods 422 are threaded into; See Figure 11).
    PNG
    media_image3.png
    1018
    1293
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    1014
    1398
    media_image4.png
    Greyscale



In claim 16, the specific limitations of "a first resilient sealing member seated on the one or more flange members of the first face of the annular ring prior to the assembly engaging the inner wall of the pipe when the first resilient sealing member is provided in the first notch" and “a second resilient sealing member seated on the one or more flange members of the second face of the annular ring prior to the assembly engaging the inner wall of the pipe when the second resilient sealing member is provided in the second notch” in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 20, 22-24 and 26 are also allowed for depending on claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/           Examiner, Art Unit 2856                                                                                                                                                                                             
/HERBERT K ROBERTS/           Primary Examiner, Art Unit 2856